This cause was filed in this court November 12, 1912, and on May 21, 1915, plaintiffs in error filed a very elaborate brief. The defendant in error has filed no brief, offered no excuse for not doing so, and has asked for no extension of time in which to file brief. We have examined the brief of plaintiffs in error and find the contention of plaintiffs in error reasonably supported by their brief. And it is the settled policy of this court, where such is the case, not to search for a theory upon which the judgment can be affirmed; but, if the plaintiff in error's brief reasonably sustains his contention, to reverse the judgment.
We therefore recommend that the judgment be reversed, and the cause remanded.
By the Court: It is so ordered. *Page 49